Case 1:20-cv-11775-NMG Document1 Filed 09/29/20 Page 1 of 14

Vesti
Ue, “SO
OS, OF g
JODY ELLIOTT LMHC cp 29 ; Ce
“S) 4
 £ .
Plaintiff Stee Roy 7,
Hag
V, ,
OFFICER JAMES JOHNSON

Salem Police Department

Defendant

VERIFIED COMPLAINT AND
DEMAND FOR A JURY

FEDERAL JURISTRICTION

Plaintiff is filing this complaint under:

42 U.S.C. 1983 Civil Action for Deprivation of Rights

Violation of Plaintiffs 4th Amendment Right:

Officer James Johnson violated Plaintiff's civil right to unreasonable search and SEIZURE.
California v Hodarid Supreme Court:

“The word Seizure readily bears the meaning of laying on of hands or application of physical
force to restrain movement.”

Excessive Force: Graham v Connor 490 US 386 1989:

“..reasonableness of a seizure requires a careful balancing of the nature and quality of the
intrusion on the individuals 4th Amendment interests against the countervailing governmental

interest at stake.”

Page 1 of 14
Case 1:20-cv-11775-NMG Document1 Filed 09/29/20 Page 2 of 14

REPRESENTATION
Plaintiff is filing this complaint pro se and her family is only involved in this complaint as

witnesses.

COMPLAINT

HISTORY; Two days prior to the incident (August 27th 2019) Plaintiff suffered a low blood
sugar episode that left her unconscious. Plaintiffs daughter tried to provide the needed sugar to
Plaintiff (Boost) but Plaintiff could not drink it. Plaintiffs daughter next called 911 and a medical
team arrived within minutes. The medical personal reacted quickly, injecting Plaintiff with a
sugar substance that revived her. Plaintiff became aware and thanked the personal for helping
her. While Plaintiff was unconscious the medical team informed her daughter that she should
not try to revive her mother while she was losing consciousness and to immediately call 911.
HISTORY: Plaintiff filed a lawsuit in Federal Court (2016) against the Salem Police Department
for violating her right to equal justice under the law. Defendant Officer James Johnson was
involved in that lawsuit.

4th Amendment Violation Incident: Early morning Saturday August 29th 2019 Plaintiffs
daughter called 911 fearful that her mother was experiencing low blood sugar . Two days prior
Plaintiffs daughter had found Plaintiff close to unconsciousness and in need of medical support.
Plaintiffs daughter was still recovering from the traumatic event and was overly cautious. When
she witnessed her mother awake very early and seemingly confused she immediately called
911. When Plaintiffs daughter informed Plaintiff she had called 911 Plaintiff informed her that it
was unnecessary as Plaintiff was fine and on her way downstairs to test her sugar.

Note: Plaintiff lives on a 3 level condo. Bedrooms are on the 3rd level and the second level is

the kitchen and living area. The ist level is the entrance into the home.

Page 2 of 14
Case 1:20-cv-11775-NMG Document1 Filed 09/29/20 Page 3 of 14

Note: Plaintiffs daughter is her MEDICAL PROXY. When Plaintiff suffered a heart attack in
2012 she signed the required documentation to have her daughter make medical decisions for
her.

While Plaintiff was in the kitchen testing her blood sugar levels the medical team arrived; along
with Salem Police Officer James Johnson.

Officer Johnson is assigned to Plaintiffs neighborhood and Plaintiffs has crossed paths with him
since 2012. Plaintiffs has made it clear to Officer Johnson that she does not trust him and does
not want him in her home for any reason.

When the Medical Team and Officer Johnson arrived Plaintiffs daughter went outside to greet
them and explain that it was a “false alarm” and that Plaintiff was OK. Officer Johnson informed
Plaintiffs daughter that “that’s not the way it works” and that the medical tearn would have to
verify for themselves that Plaintiff was OK. Officer Johnson then informed her daughter that
she could not be involved in the evaluation and must remove herself by going to her room on
the upper level. Plaintiffs daughter, being the obedient individual she is, complied with Officer
Johnsons order and removed herself.

OFFICER JOHNSON INTENTIONALLY REMOVED PLAINTIFFS MEDICAL PROXY FROM
THE ENVIRONMENT and entered Plaintiffs home.

Plaintiff witnessed her daughter entering the home and walking up to the next level and then
witnessed Officer Johnson enter her home with a medical team behind him. Plaintiff immediately
became uncomfortable, reminding Officer Johnson that he should not be in her home. Officer
Johnson informed her that he had to “clear” the situation. Plaintiff informed Officer Johnson that
she was OK and that there was NO NEED for any medial attention at this time. Plaintiff looked
past Officer Johnson and apologized to the medical personal for the call, explaining that her
daughter was overly cautious due to the event two days earlier. The medical personal seemed

OK with the explanation. Officer Johnson was not. Officer Johnson informed Plaintiff he could

Page 3 of 14
Case 1:20-cv-11775-NMG Document1 Filed 09/29/20 Page 4 of 14

NOT LEAVE until the medical personal took a sample of Plaintiffs blood. Plaintiff informed
Officer Johnson that she had tested her blood, and although a little low, she could fix that by
sitting for a minute and drinking a Boost. Officer Johnson again informed Plaintiff that he would
not leave unless the medical team took a sample of her blood. At this time Plaintiff was getting
frustrated and informed Officer Johnson that it was an INVASION OF HER PRIVACY to be
forced to give blood when she was quite able to treat herself. Again, Officer Johnson stated he
would not leave until Plaintiff provided a blood sample.

Note: In Officer Johnsons report Plaintiffs refusal to provide a blood sample is recorded as
“uncooperative, loud, belligerent, etc”

Finally, Plaintiff agreed to give the medical team a sample of her blood so they would leave.

The result was low blood sugar, which Plaintiff was aware of as she had tested her blood earlier.
She was hoping they would leave quickly so she could sit and drink a boost and fix the problem.
When the reading came back low the medical professional who took it explained to Plaintiff that
it was low. Plaintiff agreed and said she would drink a Boost and be fine. Officer Johnson who
overheard the exchange said Plaintiff had to give another sample. Why?

At this time Plaintiff was getting scared. She had (reluctantly) complied with Officer Johnsons
demands but still he wouldn't leave her home. Plaintiff mentioned that she needed to drink her
Boost to EMT David Manning but he looked to Officer Johnson for guidance.

Plaintiff next agreed to allow a second blood sample to be provided. Plaintiff was getting worried
something was wrong and could not understand why she couldn't just sit and drink a Boost. The
second blood sample came back low- but not the same as the earlier one- low blood sugars can
vary a few points from test to test.

At that time the other EMT conversed privately with Officer Johnson. David Manning sat with

Piaintiff in the kitchen waiting for instruction. David Manning was blocking plaintiffs access to the

Page 4 of 14
Case 1:20-cv-11775-NMG Document 1 Filed 09/29/20 Page 5 of 14

refrigerator and the Boost. Plaintiff was afraid to ask him to move, the environment had become
highly stressed.

The other EMT entered the Kitchen with a phone and said he was talking to a Doctor who was
insisting Plaintiff go to the hospital. At that time Plaintiff asked where her daughter was.
Plaintiffs daughter is her medical proxy and can speak with medical staff about Plaintiffs medical
condition. No one would answer her question and Plaintiff spoke briefly with the doctor;
acknowledging her low sugar, stating she could address it and stating she was upset about what
was happening.

Plaintiff does not know what the EMT communicated to the Doctor. Plaintiff has requested all
medical records from the hospital but there is no recording of the exchange with Doctor
Whitledge.

After the call Officer Johnson appeared in Kitchen doorway and stated Plaintiff had to go to the
hospital. Plaintiff replied NO, she would drink her boost and sit on the couch until her sugar

goes up. Officer Johnson said NO, she was going to be transported to the hospital.

By this time Plaintiff was overwhelmed. Plaintiff stood up and entered the parlor to think about
the best way to resolve this problem. Plaintiff attempted to close the parlor door. The EMT
opened the door just as Plaintiff threw a pillow off the couch at the door to close it.

Next Officer Johnson entered the parlor and grabbed Plaintiffs arm and started to pull her to the
door. Plaintiff, on instinct, pushed his hand away. Next Officer Johnson grabbed Plaintiffs right
arm, twisted it up her back, and informed her she had just assaulted a Police Officer, and began
to drag her out of the parlor. Plaintiff asked if she was being arrested for assault but Officer
Johnson would not reply, just stating “if you continue to resist | will handcuff you.”

Officer Johnson dragged Plaintiff to the stairwell that led outside. Plaintiff was fearful that she
was being arrested and fearful that she would die. Plaintiff knew that Officer Johnson would

place her in a cell and not allow her to have the sugar she needed to stay alive.

Page 5 of 14
Case 1:20-cv-11775-NMG Document1 Filed 09/29/20 Page 6 of 14

Acting out of fear Plaintiff grabbed hold of the stair post with he left hand and held on with all her
will. Officer Johnson pulled but could not release her. Officer Johnson pounded on her left arm
to try and make her release it. (Exhibit’s 1, 2 and 3 Photos) Plaintiff would not let go so Officer
Johnson pushed her right arm, that was still pinned to her back, up to her neck. The pain was so
great that Plaintiff screamed loudly. At that time Plaintiffs daughter came downstairs and
witnessing the assault told officer Johnson to stop. He refused.

When Plaintiffs arm was free of the stair well she fell onto the stairs. Officer Johnson then
kneeled on Plaintiffs back and slammed Plaintiffs face into the stairs; damaging her nose.

At that point Plaintiff gave up. Plaintiff was dragged face down the front stair well and place into
Cataldo ambulance. EMT David Manning accompanied Plaintiff to the hospital. During the ride
EMT David Manning kept telling Plaintiff “| didn’t touch you” Plaintiff was traumatized and
yelling.

When she arrived at the Hospital Plaintiff was yelling. Plaintiff kept stating that she was
assaulted.

The doctor who examined Plaintiff was kind considering the emotional state that Plaintiff was in.
He asked her questions and asked if she was hurt. At that time Plaintiffs back was in a lot of
pain and she informed the doctor but as the doctor approached Plaintiff was frightened and said
not to come closer. Post trauma stress.

The doctor checked her blood sugar - which was low- but quickly allowed her to leave. The
doctor determined that Plaintiff was cognitively able to treat herself and the hospital had no right
to keep her against her will. Plaintiff left.

Hospital Report: Exhibit 4: page 1

1. Brought against her will

2. Restrained

3. Coherent

Page 6 of 14
Case 1:20-cv-11775-NMG Document1 Filed 09/29/20 Page 7 of 14

4, Concerned about being restrained by the police to come here and being injured as a
result.

5. Does not demonstrate any suicidal ideation, homicidal ideation or DANGER TO HER
SELF OR INABILITY TO CARE FOR HERSELF AT THIS TIME.

page 3:

6. she has intact mental state although she is emotionally excited and agitated about the
way she was treated before coming here.

7. She wants to leave....... there is no acute reason to restrain her from doing this at this
time.

When Plaintiff returned home she DRANK HER BOOST and rested. A few hours later she went
to the Salem Police Department to file a complaint on Officer Johnson. She met with a Senior
Police Officer who checked with the front desk and records and stated there was no incident
report filed. Plaintiff explained about Officer Johnson. The Officer informed her that she would
have to return on Tuesday (Labor day weekend) and speak with Captain Kate Stevens.
Following the assault Plaintiff was too sick to return to the Police Department on the scheduled
Tuesday. Plaintiff returned on Thursday. At that time Captain Kate Stevens was still unavailable.
Plaintiff checked with the Police record department and they did have an incident report filed by
Officer Johnson. (Exhibit 5) This report must have been filed following Plaintiffs earlier visit.
(Note) A few months later Captain Kate Stevens was demoted due to misconduct. Unrelated.
The day of the assault Plaintiff returned home from the police station and that night became ill.
She went to bed and began vomiting. For the next two days Plaintiff stayed in bed vomiting.
(symptom of a head trauma) Due to the holiday Plaintiff could not go to her doctor and she
would not return to the emergency ward due to the embarrassment of her previous visit. Two
days after the assault the vomiting stopped. 2 weeks after the assault Plaintiffs nose was still

painful, Plaintiff made an appointment with her Primary care Physician.

Page 7 of 14
Case 1:20-cv-11775-NMG Document1 Filed 09/29/20 Page 8 of 14

Sept 19th 2019 Two and a half weeks after the assault Plaintiff had her nose X-rayed. The X
rays showed (Exhibit 6) that, although not broken, Plaintiff suffered trauma to her nose.
When Plaintiff went to her Primary Care and explained about the assault and trauma her

Primary Care Doctor did not believe her. When asked why the Doctor explained that Plaintiffs
medical records reported that Plaintiff had assaulted a Police Officer as well as two EMT's.
Officer Johnson had reported to the ambulance driver that Plaintiff had assaulted him and the
EMT’s.

Officer Johnson begins his police report claiming that “as in the past when emergency
personnel are called to the residence for a valid reason the daughter tells us that our response
in no longer needed.” This is a False statement and Officer Johnson is placing blame on
Plaintiff's daughter for calling.

Next Officer Johnson reports that Plaintiff was “uncooperative, loud, belligerent and used
profane and insulting language. she expressed a dislike for police” This is a false statement.
Although Plaintiff was resistant she did provide TWO blood samples and Plaintiff does not
dislike the police, she fears Officer Johnson and has clearly informed him in the past not to
involve himself in her affairs.

Officer Johnson reports that Dr. Whitledge was called. This occurred after 20 minutes of Officer
Johnson and the EMT's being in Plaintiffs home. Plaintiff was not able to hear what information
was conveyed to Dr. Whitelidge and Plaintiff was unaware that he had been called until an EMT
brought the phone to her. Plaintiff spoke briefly to Dr. Whitledge, stating that she was upset and
that the Doctor should speak with her Medical Proxy to gain a better understanding of the
events. Officer Johnson did not allow this.

Next, Officer Johnson states that “Dr. Whitledge after speaking with Ms Elliott informed EMT

Wilkins that he made a medical determination that she could not refuse further treatment

Page 8 of 14
Case 1:20-cv-11775-NMG Document1 Filed 09/29/20 Page 9 of 14

including transport to the hospital. This determination was made due to her extreme agitated
state with him...and no way to confirm her blood sugar.”

Two problems with this statement. First, Plaintiff had provided two blood samples to the
EMT's so they were able to confirm her blood sugar. Second, Plaintiffs daughter could have
transported her to the hospital. Plaintiffs daughter has done this many times since 2012. Plaintiff
does not believe that Dr. Whitledge insisted that Plaintiff be transported by ambulance.
This decision put a financial hardship on Plaintiff exceeding $500.00 (exhibit 7)

Next, Officer Johnson states, “ she also swung her arm towards him (EMT Wilkins) but did not
make contact.” This statement is False. The only time Plaintiff became in close proxy to EMT
Manning she was already restrained.

Officer Johnson continues “ When EMT David Manning attempted to get her to go to the
hospital she the hit him on his hand with an open hand.” This is a False Statement. EMT
David Manning never entered the parlor or was near Plaintiff until he rode with her in the
Ambulance and at that time Plaintiff was in restraints. During the ride EMT David Manning kept
telling Plaintiff “ | did not touch you”

Plaintiff will call both these EMT’s as witnesses.

Next Officer Johnson states, “ This OFC then proceeded to enter the room to prevent any
further attacks on the EMTs or any other persons. Ms Elliott then assailed me by hitting me on
my left arm with an open hand. “ Plaintiff did push away Officer Johnson’s Hand when he
grabbed her and began dragging her. Plaintiff states this was in Instinctual Self-Defense.

Next Officer Johnson states, “This OFC then assisted the EMT’S with Ms Elliott to the
Ambulance.” The EMT’s were not involved in bringing Plaintiff to the ambulance. They stood
back and watched as Officer Johnson dragged Plaintiff, face down the stairs, with her right arm

still pinned to her back.

Page 9 of 14
Case 1:20-cv-11775-NMG Document1 Filed 09/29/20 Page 10 of 14

Next Officer Johnson states, “The station was informed of her uncooperative and combative
behavior.” This is a False Statement. Plaintiff arrived at the Salem Police Station approx. 6
hours after the incident and the Senior Officer checked to see if Office Johnson had called
anything in or if a report had been filed. The senior Officer stated there wasn’t any record of the
incident.

Plaintiff believes Officer Jonnson’s incident report was filed in response to Plaintiff going to the
Salem Police Station to complain about the assault on her by Officer Johnson. If there is a
recording, as Officer Johnson states there is, the Salem Police Department can provide it to
Plaintiff and this Court.

Next Officer Johnson states “Handcuffs were not applied although MS Elliot was advised that
this was an option.” Officer Johnsons stating that Plaintiff assaulted him and stating that he was
going to handcuff her was when Plaintiff came to the reasonable understanding that she was
being arrested. Officer Johnson did not respond when Plaintiff asked if she was under arrest.
Officer Johnson continues, “The only action or force used taken by this OFC. was self
defense....no injuries were reported by any medical or fire personnel.”

Plaintiff suffered a Head and Face injury. Severe damage to her {eft and right arms and injury to
her back.

Officer Johnson states in his report: “ Based on her erratic behavior and medical condition it’s
believed that there was no malicious intent involved in the assaults and batteries. The EMTS
and this OFC at this time do not want to pursue and type of charges in court’ This is a True
Statement. All Plaintiff wanted to do was sit and drink her boost.

The Malice intent was by Officer Johnson.

ARGUMENT

Page 10 of 14
Case 1:20-cv-11775-NMG Document1 Filed 09/29/20 Page 11 of 14

Officer Johnson was acting in Bad Faith. He knew his behavior was unlawful and he knew he
was violating Plaintiffs 4th Amendment. Plaintiff was in HER HOME, instructing Officer Johnson
to Leave because there was no need for medical assistance and he refused to leave.

US v Quezada 8th Cir. 2006

Establishes

A Police Officer “had to have a reasonable belief that an emergency exists requiring his or her
attention”

Graham v Connor, Supreme Court 1989 established Objective reasonless :

“Our 4th Amendment jurisprudence has long recognized ... because the test of reasonableness
under the 4th Amendment is not capable of precise definition of mechanical application - the
tests proper application requires careful attention to the facts and circumstances of each
particular case.”

lf a reasonable Police Officer had responded to the 911 call Plaintiff believes he would have
acted differently.

1. It is reasonable for a Police Officer to accept Plaintiffs daughter’s statement that she called
911 too quickly and that her mother was OK and did not need medical attention.

2. It is reasonable for a Police Officer to allow Plaintiffs daughter to accompany him while he
verifies her statement.

3. It is reasonable for a Police Officer to accept Plaintiffs word that she is OK and does not
need medical assistance at this time.

4. It is reasonable for a Police Officer to leave when he discovers there is no emergency, no
one is in danger and if necessary there is someone in the home that can assist Plaintiff if she
requires help; transport her for medical assistance, etc.

5. It is reasonable for a Police Officer to allow a medical team to direct his actions vs a Police

Office directing the actions of the medical team.

Page 11 of 14
Case 1:20-cv-11775-NMG Document1 Filed 09/29/20 Page 12 of 14

If a reasonable Price Officer had responded to Plaintiffs daughters 911 call then Plaintiffs 4th
Amendment rights would have been respected and she would not have suffered harm.

Graham v Connor mandates that the court determine if:

“the force was applied in a Good Faith effort to maintain and restore discipline or MALICIOUSLY
AND SADISTICALLY FOR THE VERY PURPOSE OF CAUSING HARM.”

Qualified Immunity: Supreme Court Justice Samual Alito (2009) Pearson v Callahan:

“The need to hold Public Officials accountable when they exercise power irresponsibly and the
need to shield officials from harassment distraction and liability when they preform their reason
ably”

Officer Jonnson’s actions were knowingly unreasonable and held malicious intent. This court

must hold him accountable, He is not entitled to Qualified Immunity.

PREVIOUS LITIGATION

Massachusetts Superior Court Department: CivilAction: 19977CV)1299B

Reluctantly Plaintiff brought this complaint to State Court.

Officer Johnson submitted a rule 12 motion for summary judgement

Pursuit to M.G.L. 123 12 and 22:

“..in an emergency situation, if a physician, qualified psychologist, or qualified pediatric nurse...
is not available, a police officer, who believes that failure to hospitalize a person would create a
likelihood of serious harm by REASON OF MENTALILLNESS may restrain such person and
apply for hospitalization of such person.”

Officer Johnsons Motion for Judgement: (Exhibit 8)

Page 12 of 14
Case 1:20-cv-11775-NMG Document1 Filed 09/29/20 Page 13 of 14

(pg 7) “ Here, Office Johnson had probable cause to believe that the Plaintiff was in serious
danger when her daughter called 911 after finding Plaintiff unconscious due to her low blood
sugar.” This is a False Statement Plaintiff never lost Consciousness.

(pg 7) “ Officer Johnson was also aware of the Plaintiff's history of alleged mental illness”
This is a False Statement. There is no reasonable explanation of why Officer Johnson would
believe Plaintiff was mentally ill.

(p11) “The Plaintiff is so litigious that she was actually enjoying from filing further pro se
complaints in federal court”
This statement is true, but the case that is referenced has been in the Federal Appeals Court
since February 2020 and this complaint is not directly related to the previous case; thus not
restricted.

(pg 12) “That being said, the underlying reasons for enjoining the Plaintiff from fill-ing anymore
pro se complaints in federal districts court equally apply here.
The rule 12 hearing was held via telephone on July 7th 2020.

Thomas Donohue, representing Officer Johnson, began the hearing by stating that Plaintiff had
sued the Salem Police Department previously. (Thomas Donohue had been the legal
representation in the stated case.) Thomas Donohue continued on to state that the federal
case centered around Plaintiff being mentally ill.

This is a False Statement. The Federal Court never questioned Plaintiff 's mental health
status. The only reference to Mental Illness is one of the slanderous statements submitted as
evidence.

(Case report Exhibit 9).

Since the state hearing Plaintiff has attempted to get a transcript to provide to this court.
(Exhibits 10, 11,12) but due to the pandemic this task has been impossible. Plaintiff should be

able to provide the transcript to this court in the future.

Page 13 of 14
Case 1:20-cv-11775-NMG Document1 Filed 09/29/20 Page 14 of 14

Judge Howe accepted the False Statements as truth and dismissed the case under MA law 123
12 and 22. (Exhibit 13)
Plaintiff is stating to this Federal Court that this State ruling is unconstitutional.
First, the ruling is based on false statements that Plaintiff is mentally ill. Plaintiff has never
been diagnosed with any mental illness and is a LICENSED MENTAL HEALTH
PROFESSIONAL. Both Thomas Donohue and Officer Johnson are aware of Plaintiffs
credentials and that there is no history to suggest any mental illness. This was an intentional
LIE to the state court to have the case dismissed. The ruling should be invalid.
Second, the state court did not recognize the violation of Plaintiffs 4th Amendment Right. This is
Federal Court domain.
Thomas Donohue and Officer Johnson intentionally lied and slandered Plaintiff and used the
Federal Court to justify false statements.

REMEDY
Plaintiff was asking $15,000. in Damages due to the physical and emotional injuries inflicted
when her 4th amendment right was violated. Plaintiff is increasing this remedy to $16,000. to
address additional costs and expenses.
Plaintiff is asking this Federal Court to restrain Officer Johnson from coming within 20 feet of

Plaintiff and restricting Officer Johnson from ever entering Plaintiffs home.

Plaintiff, Jody Elliott, states that this complaint is a true account of events and that her 4th

Amendment rights were knowingly violated by Officer James Johnson.

Jody Elliott September 26th 2020

Lbluwd LHC Opt Lbth 2020

/ 63 NoatrH St

SPRIEM MA O1%70
Page 14 of 14
